Case: 1:19-cv-00190-NCC Doc. #: 22 Filed: 10/08/20 Page: 1 of 2 PageID #: 2270




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 DAARON A. HARRIS,                              )
                                                )
                Petitioner,                     )
                                                )
        v.                                      )               No. 1:19-CV-00190-NCC
                                                )
 JASON LEWIS,                                   )
                                                )
                Respondent.                     )
                                                )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon Petitioner Daaron A. Harris’ First Supplement to

Original Habeas Corpus Application (Doc. 21).       Petitioner’s filing, totaling 166 pages, appears

to add and expand upon his original Petition.   This is Petitioner’s second attempt to supplement

the record. The Court previously permitted Petitioner to supplement the record with what he

termed “newly discovered evidence” which consisted of medical records from the fall of 2011

regarding surgery on his hand and a limp (Doc. 12). At the direction of the Court, Respondent

addressed these records in his response to the Court’s show cause order (Doc. 14 at 12).

Petitioner has also filed a reply brief in support of his Petition (Doc. 19). Supplements,

however, are not recognized pleadings under Rule 7(a) of the Federal Rules of Civil Procedure

and the Court will therefore strike the filing from the record. The Court does not accept

amendments to the pleadings through supplements, declarations, notices or other piecemeal

amendments.    See Popoalii v. Correctional Medical Services, 512 F.3d 488, 497 (8th Cir.

2008). Although Petitioner is proceeding as a self-represented litigant, he must comply with

Court Rules and directives.

       Accordingly,
Case: 1:19-cv-00190-NCC Doc. #: 22 Filed: 10/08/20 Page: 2 of 2 PageID #: 2271




      IT IS HEREBY ORDERED that Petitioner Daaron A. Harris’ First Supplement to

Original Habeas Corpus Application (Doc. 21) is STRICKEN from the record.

           Dated this 8th day of October, 2020.

                                                    /s/ Noelle C. Collins
                                                  NOELLE C. COLLINS
                                                  UNITED STATES MAGISTRATE JUDGE




                                              2
